       Case 1:18-cv-12137-JPO-JLC Document 79 Filed 03/30/20 Page 1 of 3


                                                                              196-04 HOLLIS AVENUE
                                                                      SAINT ALBANS, NEW YORK 11412
                                                                                     P: (917) 337-2439
                                                                    SPECIAL@HAGANLAWOFFICES.NET


                                  Denied. In light of the referral to Magistrate Judge Cott for general
                                                                                                    p7
                                  pretrial matters (Dkt. No. 51), the request is denied because it is
                                  incorrectly addressed to me.
                                    So ordered.
Thursday, March 26, 2020            March 30, 2020


VIA ECF
Honorable J. Paul Oetken
United States District Court
Southern District of New York
Thurgood Marshall United States
Courthouse 40 Foley Square, Courtroom 706
New York, New York 10007


                                              RE:     Kaye v. NYC Health & Hospitals Corp. et. al.
                                                      Index No.: 18-cv-12137(JPO)(JLC)


Dear Honorable Judge Oetken:

I am writing regarding the ongoing discovery disputes in the above captioned matter, and I
am also writing to request an extension of discovery due to the COVID-19 pandemic. As it
pertains to the discovery disputes, Plaintiff is aware that Judge Cott has been assigned to
resolve discovery disputes and non-dispositive motions in this matter. However, as can be
seen from the retained expert’s declaration, there is a concern that Plaintiff is not being
treated fairly or within the norms of the discovery process for that matter. (Exhibit 1:
Declaration of Expert Marc Hirschfeld, Esq.)

 Respectfully, my client should not have had to retain an expert to reiterate the same
questions and seek the collaborative and transparent process standard in the Sedona
Conference and the Fed. R. Civ. P. At no point have Defendants sought to work in a
transparent and or collaborative matter in this process.
       Case 1:18-cv-12137-JPO-JLC Document 79 Filed 03/30/20 Page 2 of 3


                                                                           196-04 HOLLIS AVENUE
                                                                   SAINT ALBANS, NEW YORK 11412
                                                                                  P: (917) 337-2439
                                                                 SPECIAL@HAGANLAWOFFICES.NET


                                                                                                p7
When asked why Counsel had not conducted herself in the same fashion as she did in the
Morales v. City of New York case when it came to discovery disputes in this matter, she cited
her acrimonious sentiments towards counsel. She also cited an alleged experience gap,
despite the fact that I graduated from law school several years before Counsel and
volunteered writing briefs at Counsel’s very place of employ while she was still in law school.

With that said, Plaintiff felt obliged to retain an expert on EDiscovery just to get the most
basic of information: for example, the number of documents in the initial collection after the
court’s prescribed parameters of time and custodians. Defendants disclosed that they
narrowed this initial collection to 6,000 documents, but failed to engage in any further
disclosure. As is discussed in the declaration attached hereto, this is not normal and it is
clearly not the discovery on discovery defense Defendants insist on using to avoid
collaboration.
To be clear, when the Court has found in that vein, it usually involved disputes where the
parties disagreed on the type of technology used: i.e. predictive coding versus key word
searches. At no time has Plaintiff sought to dictate what technology Defendants used.
Instead, Plaintiff has sought the same type of transparent discussions that Counsel engaged
in with the Morales case. (Exhibit 2) To date this has not happened and no steps have been
taken to effectuate compliance, despite the multiple requests to meet and confer, which
counsel refused for one reason or another or found some other obstructionist means to
avoid doing so.
Plaintiff seeks an extension of discovery from April 9, 2020 because of the COVID-19
pandemic. I have underlying medical conditions that make exposure to the virus highly
dangerous for me. I also live with an elderly parent which also necessitate that I take
extreme precaution. I reached out to Counsel about seeking an extension until June 15, 2020
and she agreed.
I am contacting the Court at this time because Defendants initially proposed to engage in
settlement discussions as recently as two days ago. However, like the other times they raised
settlement, it is clear that Defendants are not serious about resolving this matter. My client:
experienced discrimination based on her gender; was forced out of work by Defendants at
least 10 years early, which had a significant impact on her pension; sustained significant
losses to retention bonus for which she would have been eligible had she been allowed to
work; and was maligned and defamed by Defendants upon her departure.
Despite the delays in this matter to date, the parties have deposed one of the named
defendants and originally sought to depose Jeffrey Bloom from Legal Aid Society on March
       Case 1:18-cv-12137-JPO-JLC Document 79 Filed 03/30/20 Page 3 of 3


                                                                         196-04 HOLLIS AVENUE
                                                                 SAINT ALBANS, NEW YORK 11412
                                                                                P: (917) 337-2439
                                                               SPECIAL@HAGANLAWOFFICES.NET


                                                                                              p7
25, 2020. Additionally, Defendants also sought to depose Plaintiff on March 30, 2020, but
due to the pandemic both parties believed it was in their best interests to re-schedule.
In closing, I apologize for contacting Your Honor on these matters, however the tone of the
discovery rulings left me with no other choice. Plaintiff deserves to have discovery
conducted in the same fashion as other litigants and to date that has not happened.


Respectfully submitted,

/s/

Special Hagan, Esq.
Attorney for Plaintiff
Melissa Kaye
